DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see p. 13-17, filed 5/27/2022, with respect to Claims 1-20, have been fully considered in view of the amendments and are persuasive. The 35 U.S.C. 103(a) rejections of Claims 1-20 have been withdrawn.
Applicant argues that “Milou discloses a system for collaboration among users within a spatial environment user interface. See e.g., Milou Abstract. For instance, the system enables a user to view, via a user interface, a spatial environment that displays one or more applications in which other users are performing actions. Id at ,i [0012].” and “Indeed, thoughMilou describes enabling a user to view the avatar of other users, it does so within a two-dimensional environment. Thus, Milou fails to teach or suggest "an extended-reality lobby window graphical user interface element providing a view into an extended-reality lobby that comprises a digital three-dimensional space having one or more animated visual representations of one or more co-users of the networking system that are associated with the user traversing the digital three-dimensional space of the extended-reality lobby," and "providing ... an animated visual representation of the co-user traversing the digital three-dimensional space of the extended-reality lobby."” (Remarks, p. 15)
In reply, the Examiner agrees.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for reasons given in Applicant's remarks on 5/27/2022 and also discussed in the Response to Arguments section above. The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 1. Independent Claims 12 and 17 are each similar in scope to Claim 1, and therefore also contain allowable subject matter. Dependent claims depend from these independent Claims, and therefore also contain allowable subject matter.
The closest prior art (Chand, Dascola, Milou) teaches an augmented reality for communication between users. However, the closest art fails to teach all the limitations of the claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611